                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

CATHERINE WILLIAMS, et al.      §
                                §
               Plaintiffs,      §
                                § Civil Action No. 3:18-CV-0517-D
VS.                             §
                                §
SAKE HIBACHI SUSHI & BAR, INC., §
et al.,                         §
                                §
               Defendants.      §

                                 MEMORANDUM OPINION
                                     AND ORDER

       Defendant Wen Qin Lu (“Lu”) objects to the magistrate judge’s November 15, 2019

order denying her October 14, 2019 motion under Fed. R. Civ. P. 36(b) to withdraw or

amend deemed admissions. Concluding that Lu has failed to demonstrate that the magistrate

judge abused her discretion in denying the motion to withdraw or amend deemed admissions,

the court AFFIRMS the magistrate judge’s order.1

                                                 I

       Because the magistrate judge’s order involves a nondispositive matter (a discovery

ruling), defendant’s objections are governed by Rule 72(a), which provides, in pertinent part,

that “[t]he district judge . . . must . . . modify or set aside any part of the [magistrate judge’s]



       1
         Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written
opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[
] issued by the court” because it “sets forth a reasoned explanation for [the] court’s decision.”
It has been written, however, primarily for the parties, to decide issues presented in this case,
and not for publication in an official reporter, and should be understood accordingly.
order that is clearly erroneous or is contrary to law.” Rule 72(a). “When a party appeals a

magistrate judge’s order, [she] must demonstrate how the order is reversible under the

applicable standard of review—de novo for error of law, clear error for fact findings, or

abuse of discretion for discretionary matters.” Jefferson-Pilot Life Ins. Co. v. Bellows, 2003

WL 21501904, at *1 (N.D. Tex. June 24, 2003) (Fitzwater, J.). “The ‘clearly erroneous’

standard applies to the factual components of the magistrate judge’s decision.” Lahr v.

Fulbright & Jaworski, L.L.P., 164 F.R.D. 204, 208 (N.D. Tex. 1996) (Fitzwater, J.) (quoting

Smith v. Smith, 154 F.R.D. 661, 665 (N.D. Tex. 1994) (Fitzwater, J.)). “The district court

may not disturb a factual finding of the magistrate judge unless, although there is evidence

to support it, the reviewing court is left with the definite and firm conviction that a mistake

has been committed.” Id. (quoting Smith, 154 F.R.D. at 665) (internal quotation marks and

brackets omitted). “If a magistrate judge’s account of the evidence is plausible in light of the

record viewed in its entirety, a district judge may not reverse it.” Id. (quoting Smith, 154

F.R.D. at 665) (internal quotation marks omitted). The legal conclusions of the magistrate

judge are reviewed de novo, and the district judge “reverses if the magistrate judge erred in

some respect in her legal conclusions.” Id. (citing Smith, 154 F.R.D. at 665). “[T]he abuse

of discretion standard governs review of that vast area of . . . choice that remains to the

[magistrate judge] who has properly applied the law to fact findings that are not clearly

erroneous.” Id. (quoting Smith, 154 F.R.D. at 665) (alteration and ellipsis in original)

(internal quotation marks omitted).



                                             -2-
                                                 II

       On November 15, 2019 the magistrate judge held oral argument on Lu’s motion to

withdraw or amend deemed admissions. In her order denying the motion, the magistrate

judge stated:

                By Order of Reference dated October 15, 2019, Defendant Wen
                Qin Lu’s Motion to Withdraw or Amend Deemed Admissions,
                filed October 14, 2019 (doc. 65), was referred for determination.
                An oral argument concerning the motion was conducted on the
                record on November 15, 2019. All parties appeared through
                counsel. After consideration of the relevant filings, evidence,
                oral argument, and applicable law, and for the reasons stated on
                the record during the hearing, the motion is DENIED.

Nov. 15, 2019 Order at 1 (bold font omitted) (italics in first sentence in original; italics in last

sentence added for emphasis).

       Lu has not filed a copy of the transcript from the November 15, 2019 oral argument.

Under N.D. Tex. Civ. R. 72.1(e), “[a] party who files objections under Fed. R. Civ. P. 72(a)

is responsible for preparing the record and—if necessary for disposition of the

objections—obtaining a hearing transcript. Unless otherwise directed by the presiding judge,

the transcript must be filed contemporaneously with the objections.” (emphasis added).

Here, the magistrate judge’s order indicates that she stated her reasons on the hearing record

for denying Lu’s motion to withdraw or amend deemed admissions. But without a transcript

of the oral argument, the court cannot determine the basis on which the magistrate judge

made her decision, and, likewise, cannot conclude that the magistrate judge abused her




                                               -3-
discretion2 in denying the motion.

       Accordingly, because Lu has failed to demonstrate that the magistrate judge abused

her discretion in denying the motion to withdraw or amend deemed admissions, the court

AFFIRMS the magistrate judge’s order

                                         *    *     *

       The magistrate judge’s November 15, 2019 order is AFFIRMED.

       January 28, 2020.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




       2
        Rule 36(b) provides that a court “may permit withdrawal or amendment [of an
admission] if it would promote the presentation of the merits of the action and if the court is
not persuaded that it would prejudice the requesting party in maintaining or defending the
action on the merits.” Rulings granting or denying leave to withdraw or amend Rule 36
admissions are reviewed for abuse of discretion. In re Carney, 258 F.3d 415, 419 (5th Cir.
2001). Even when the party seeking to withdraw or amend admissions establishes the
two-factor test set forth under Rule 36(b), “a district court still has discretion to deny a
request for leave to withdraw or amend an admission.” In re Carney, 258 F.3d at 419.


                                              -4-
